        Case 1:19-cv-01167-JAP-SMV Document 38 Filed 02/26/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

LOUELLA FUSON,

         Plaintiff,

v.                                                                                  No. 19-cv-1167 JAP/SMV

ROSAMOND FISKE STRONG and
SAFECO INSURANCE COMPANY OF AMERICA,

         Defendants.

                        ORDER SETTING SETTLEMENT CONFERENCE

         THIS MATTER is before the Court pursuant to a telephonic status conference held on

February 26, 2021. To facilitate a final disposition of this case, a mandatory Settlement Conference

will be conducted in accordance with Rule 16(a)(5) of the Federal Rules of Civil Procedure. The

conference will be held on March 26, 2021, at 9:30 a.m. MDT via Zoom. All individuals

attending the Settlement Conference must familiarize themselves with Zoom prior to the

Settlement Conference.

         The parties or a designated representative, other than counsel of record, with final

settlement authority, must attend via Zoom. Counsel who will try the case must also attend via

Zoom. Those attending the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and during the

conference.1 See generally Hand v. Walnut Valley Sailing Club, No. 11-3228, 2012 WL 1111137

(10th Cir. Apr. 2, 2012) (unpublished) (affirming dismissal of case as sanction for violating


1
  This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine the existence
of a binding settlement agreement, or as otherwise required by law.
       Case 1:19-cv-01167-JAP-SMV Document 38 Filed 02/26/21 Page 2 of 3




confidentiality of settlement conference). Counsel shall advise their clients regarding appropriate

attire for appearance in federal court.

        No later than 5:00 p.m. on March 19, 2021, each party must provide the Court, in

confidence, a concise position statement (typically no more than ten pages) containing an analysis

of the strengths and weaknesses of its case and the names of the individuals who will be attending

the conference and in what capacity. Position statements must be submitted to the Court by e-mail

at VidmarChambers@nmd.uscourts.gov.2

        No later than 5:00 p.m. on March 19, 2021, each party must provide the Court a list of the

names of the individuals who will be attending the Settlement Conference and in what capacity.

This list must include the e-mail addresses and phone numbers for each attorney attending

the Settlement Conference. The Court must receive this information in order to (1) send counsel

the Meeting ID and Password for the Zoom Settlement Conference, and (2) immediately

communicate with counsel during the Settlement Conference should there be technical

difficulties with Zoom. This list must be submitted to the Court by e-mail at

VidmarChambers@nmd.uscourts.gov.3

        Furthermore, if any party has in its possession any video or audio recording of the incident

upon which this action is based, that party must submit a copy of the recording to the Court no

later than 5:00 p.m. on March 19, 2021.




2
  Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
3
   Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
                                                    2
      Case 1:19-cv-01167-JAP-SMV Document 38 Filed 02/26/21 Page 3 of 3




       The Settlement Conference will not be vacated or rescheduled except upon motion and for

good cause shown. Any motion to vacate or reschedule the Settlement Conference shall provide

the Court with sufficient notice to ensure that other matters may be scheduled in the time allotted

for the Settlement Conference.

       The Court may contact counsel ex parte prior to the Settlement Conference to discuss the

Settlement Conference.

       IT IS THEREFORE ORDERED as follows:

Parties’ confidential position statements
due to the Court:                                           5:00 p.m. on March 19, 2021

Settlement Conference:                                      March 26, 2021, at 9:30 a.m. MDT

       IT IS SO ORDERED.


                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                3
